Citation Nr: 1452285	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-26 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right eye disability.

2.  Entitlement to service connection for a right eye disability, as secondary to service-connected type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that denied service connection for blindness in the right eye as secondary to type II diabetes mellitus. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in November 2013.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

During the appeal period, the RO recharacterized the Veteran's claim as entitlement to service connection for right eye retinal detachment.  Since the Veteran has previously been denied service connection for a "visual disturbance" and an "eye condition," and in light of the multiple diagnoses of record, the Board has recharacterized the issue as listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Boggs v. Peake, 520 F.3d 1330 (2008).  The Board notes, however, that since the Veteran has already been granted service connection for cataracts of the right eye, the scope of this appeal will not address that disability.  

As discussed below, the Board finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a right eye disability has been received.

The de novo claim for service connection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In an unappealed May 2000 decision, the Board continued a prior denial of service connection for an eye condition.

2.  Evidence received subsequent to the May 2000 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right eye disability.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for a right eye disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the Board continued a prior denial of service connection for an eye disability in a May 2000 decision.  The Veteran was provided notice of this decision and his appellate right but did not appeal the decision.  Therefore, the decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.104, 20.1100 (2014).

The evidence associated with the claims file since the May 2000 Board decision includes a March 2002 rating decision that granted service connection for type II diabetes mellitus and multiple statements from the Veteran which allege that his right eye disability is the result of his service-connected type II diabetes mellitus.  

This evidence is new and material because it is neither cumulative nor redundant of the evidence of records at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  The claim is therefore reopened.


ORDER

New and material evidence having been received, the claim for service connection for a right eye disability is reopened.


REMAND

The Veteran is seeking service connection for a right eye disability as secondary to his service-connected type II diabetes mellitus.  Unfortunately, before the Board can adjudicate this claim on the merits, additional development is required.

I.  VA Examination 

The Veteran was afforded a VA examination to determine the nature and etiology of his right eye disability in November 2008.  After a review of the claims file and a clinical examination, the VA examiner stated that the Veteran has incurable blindness of the right eye that is due to a total retinal detachment.  While the examiner opined that it is less likely than not that the Veteran's diabetes mellitus caused this retinal detachment, the examiner did not provide any rationale for this statement.  Further, the examiner did not provide an opinion as to whether the service-connected diabetes mellitus may have aggravated his right eye disability.  Therefore, the Board finds that a clarifying medical opinion is necessary.  

II.  Treatment records

The November 2008 VA examination report referenced treatment records that are not contained in the Veteran's claims file.  Specifically, the examiner reported that the Veteran's retinal detachment was first noted on June 24, 2003 and that he underwent laser peripheral iridectomy on July 25, 2007.  

The Veteran reported that he receives all his medical treatment at the Jesse Brown VA Medical Center in Chicago.  On remand, the Veteran's treatment records should be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for his right eye disability.  The Board is particularly interested in records cited by the November 2008 VA examiner, including a diagnosis of retinal detachment made in June 2003 and the Veteran's July 2007 laser eye treatment.  In addition, records of pertinent VA treatment that the Veteran may have received from the Jesse Brown VA Medical Center should be associated with the Veteran's VA claims folder.

2.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's right eye disability(ies).  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

With the exception of the already service-connected right eye cataracts, the examiner should comment on whether it is at least as likely as not, (50 percent probability or greater), that any identified right eye disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected type II diabetes mellitus.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


